Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Min et al. [US PGPUB 20180138174] (hereinafter Min).
Regarding claim 16, Min teaches a structure comprising: 
a first fin (see annotated Fig. 2) and a second fin (see annotated Fig. 2) on a substrate (101, Para 30, Fig. 2), the first fin and the second fin having a same first longitudinal axis (Fig. 2);  
isolation regions (see annotated Fig. 2, it should be noted that region can be interpreted as an area of the body having natural or arbitrarily assigned boundaries or any large, indefinite, and continuous part of a surface or space) along opposing sides of the first fin and the second fin, wherein the first fin and the second fin protrudes above an upper surface of the isolation regions (U1, see annotated Fig. 2));

a gate cut structure (opening formed by removing gate material 111b (Fig. 25) till forming sloped opening of Fig. 31) interposed between the first gate structure and the second gate structure (Fig. 2), the gate cut structure having a third longitudinal axis parallel to the first longitudinal axis (Fig. 2); and 21Attorney Docket No. TSMP20172431US02 
a fin cut structure (opening in which material 172/175 are formed to include material 172/175, Fig. 2/28-31) interposed between the first gate structure and the second gate structure, the fin cut structure having a fourth longitudinal axis parallel to the second longitudinal axis (Fig. 2), wherein the fin cut structure comprises: 
an insulating liner (173, Para 49) comprising a material with a band gap greater than 5 eV (Para 49); and 
a fill material (175) on the insulating liner (Fig. 2), wherein a bottom surface of the insulating liner (B1, see annotated Fig. 2) is lower than an upper surface of the isolation regions (U2, see annotated Fig. 2; wherein the upper surface of the isolation regions U1 and U2 are not required to be the same), wherein an upper surface of the insulating liner (U3, see annotated Fig. 2) is higher than the upper surface of the isolation regions (U1 or U2, see annotated Fig. 2 ).  


    PNG
    media_image1.png
    457
    643
    media_image1.png
    Greyscale

Annotated Fig. 2

Regarding claim 17, Min teaches a structure wherein the gate cut structure is along opposing sides of the fin cut structure (Fig. 2).  

Regarding claim 18, Min teaches a structure further comprising: one or more dielectric layers (117, Para 62) over the isolation regions (Fig. 2), wherein the one or more dielectric layers is on opposing sides of the gate cut structure.  

Regarding claim 19, Min teaches a structure further comprising: a first gate spacer (leftmost 115, Fig. 2) and a second gate spacer (leftmost 116), wherein the first gate structure is interposed between the first gate spacer and the second gate spacer (Fig. 2), wherein the fin cut structure is interposed between the first gate spacer and the second gate spacer (Fig. 2).  


Allowable Subject Matter
Claims 1-15 are allowed.

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISMAIL A MUSE/Primary Examiner, Art Unit 2819